                                               Certificate Number: 17082-MIE-CC-031632852


                                                              17082-MIE-CC-031632852




                    CERTIFICATE OF COUNSELING

I CERTIFY that on September 18, 2018, at 9:54 o'clock AM MST, KATHY F
HUNTER received from Summit Financial Education, Inc., an agency approved
pursuant to 11 U.S.C. § 111 to provide credit counseling in the Eastern District of
Michigan, an individual [or group] briefing that complied with the provisions of
11 U.S.C. §§ 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   September 18, 2018                     By:      /s/Kenneth Hernandez


                                               Name: Kenneth Hernandez


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).


   19-40782-tjt    Doc 7     Filed 01/18/19    Entered 01/18/19 15:20:54          Page 1 of 1
